IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39362

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 668
                                                 )
       Plaintiff-Respondent,                     )      Filed: October 12, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
RIAN KRISTOPHER HILL,                            )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Order relinquishing jurisdiction and executing a reduced unified sentence of ten
       years, with a minimum period of confinement of two years, for driving under the
       influence of alcohol, felony, affirmed; order denying I.C.R. 35 motion for
       reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Rian Kristopher Hill pled guilty to felony driving under the influence of alcohol. Idaho
Code § 18-8004, 18-8005(6). The district court sentenced Hill to a unified term of ten years,
with a minimum period of confinement of two and one-half years and retained jurisdiction.
Following the period of retained jurisdiction, the district court relinquished jurisdiction and sua
sponte reduced the determinate portion of Hill’s original sentence from two and one-half years to
two years with credit for time served. Hill filed an Idaho Criminal Rule 35 motion, which the
district court denied. Hill appeals asserting that the district court abused its discretion by
relinquishing jurisdiction and by denying his motion for reduction of sentence.

                                                1
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Hill’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.           State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either by relinquishing jurisdiction or by ordering
execution of Hill’s reduced sentence. Hill has failed to establish an abuse of discretion by the
district court in denying his I.C.R. 35 motion. Therefore, the district court’s orders relinquishing
jurisdiction and directing execution of Hill’s reduced sentence and denying his I.C.R. 35 motion
are affirmed.


                                                     2